Citation Nr: 1619067	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-48 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent rating for a low back disability. 

2.  Entitlement to higher initial ratings for left leg radiculopathy rated as 10 percent disabling from August 5, 2008, 40 percent disabling from December 17, 2009, and 20 disabling from January 28, 2013.

3.  Entitlement to higher initial ratings for right leg radiculopathy rated as 10 percent disabling from May 14, 2012, and 20 percent disabling from January 28, 2013.

4.  Entitlement to a compensable rating for a low back post-operative scar.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to November 1990. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2009 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2012, the Veteran testified at a hearing before the undersigned at the RO and a transcript of that hearing has been associated with the claims file.  In October 2012, the Board remanded the claims for an increased rating for the low back disability and for a TDIU for additional development.  

As to the claims for higher ratings for radiculopathy of the left and right leg as well as a post-operative scar, the post-remand record shows that the RO in a subsequent June 2015 rating decision granted the Veteran separate ratings for these disabilities.  These disabilities are all residuals of the Veteran's already service-connected low back disability.  Therefore, the Board finds that it has jurisdiction over these three new ratings claims because they all arise out of the Veteran's claim for an increased rating for his low back disability in March 2008.  See 38 C.F.R. § 4.71a (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings). 

While the appeal was in remand status, in March 2016 the Veteran expressed dissatisfaction with the October 2015 rating decision that denied his applications to reopen his claims of service connection for bilateral hearing loss and tinnitus.  However, the Board may not accept this statement as a notice of disagreement (NOD) to the October 2015 rating decision because it was not submitted on a required form.  See 38 C.F.R. § 20.201(a) (2016).  Therefore, no further action is required by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to all the issues on appeal, while the record shows that the Veteran applied for VA vocational rehabilitation in September 2006, a copy of this claims file has not been associated with the current record.  Therefore, the Board finds that a remand is required to undertake this needed development.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Also as to all the issues on appeal, while the appeal is in remand status the AOJ should obtain and associate with the record any outstanding VA and private treatment records as well as give the Veteran an opportunity to support his claims with credible lay statements.  Id.  As to the claims for higher evaluations for the low back disability, left and right leg radiculopathy, and the post-operative scar, given the above development the Board finds that while the appeal is in remand status the Veteran should be provided updated VA examinations to ascertain the current severity of his service-connected disabilities, including the problems they cause with employment.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's VA vocational rehabilitation file.

2.  Associate with the claims file the Veteran's post-April 2016 treatment records from the Dallas VA Medical Center. 

3.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding private treatment records.

4.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of any current problems caused by his low back, left and right leg radiculopathy, and post-operative low back scar including any problems they cause with employment.  Provide them a reasonable time to submit this evidence.  

5.  Schedule the Veteran for an examination to determine the severity of his low back disability as well as his left and right leg radiculopathy including any problems they cause with employment.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide VA with the following information.  

i.  The examiner should conduct complete range of motion of the low back with specific findings as to flexion, extension, rotation, and side to side bending.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion.

ii.  In providing the requested opinions regarding the range of motion of the low back, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the low back during these flare-ups.

iii.  The examiner should also state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

iv.  Further, the examiner should discuss whether the Veteran has bowel or bladder problems related to his low back disability.

v.  As to the right and left leg radiculopathy, the examiner should discuss the nature and severity of the left and right sided radiculopathy.

vi.  The examiner must also discuss the limitations placed on the Veteran's ability to push, pull, lift, stand, walk, and drive as well as the other actions required for sedentary and non-sedentary employment due to his service-connected low back disability and left and right leg radiculopathy. 

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

6.  Schedule the Veteran for an examination to determine the severity of the post-operative low back scar.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  The examiner must also discuss the limitations placed on the Veteran's ability to push, pull, lift, stand, walk, and drive as well as the other actions required for sedentary and non-sedentary employment due to his service-connected scar.

7.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the December 2015 SSOC including the VA treatment records added to the record in April 2016.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

